The offense is unlawfully transporting intoxicating liquor; the punishment is confinement in the penitentiary for one year.
The indictment charges the appellant Walter Meyer, and one Raymond Henneke, jointly, with the offense of possession of intoxicating liquor for the purpose of sale in one count, and with transportation of intoxicating liquor in another count. The record discloses that both the appellant and Henneke were duly arraigned and that each of them plead not guilty to such indictment and were placed on trial jointly. The charge of the court discloses that the case of each of them was submitted in a joint charge to the jury, whereupon the jury returned into court the following verdict:
"We the jury find the defendant guilty of unlawfully transporting spirituous and intoxicating liquor as charged in the indictment and assess his punishment at confinement in the state penitentiary for a term of one year."
On this verdict the court for some reason selected the appellant Walter Meyer as the party condemned by this verdict and sentenced him to one year in the penitentiary. Just what became of his co-defendant Henneke is not manifested by the record. The appellant Meyer complains of this action of the court, it being contended that the judgment of the court is contrary to the law. The appellant's contention in this respect must be sustained. The verdict as returned by the jury was not responsive to the court's charge and ought not to have been received by the court. It is manifest from the verdict that only one of the parties on trial was convicted and yet it is utterly impossible to form any conclusion from said verdict as to which of the parties on trial it was the purpose of the jury to convict.
Because under the facts above stated in this case the verdict is wholly unintelligible in that it fails to designate the party found guilty and because from the entire record it is utterly impossible to determine which of the parties on trial was actually convicted, the judgment must be reversed and the cause remanded.
Reversed and remanded. *Page 617 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.